 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER NATHANIEL                             No. 2:16-cv-1341 JAM DB P
      WASHINGTON,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      YOUNG, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action

19   pursuant to 42 U.S.C. § 1983. On March 30, 2018, plaintiff filed a request for entry of default

20   against defendants Coen, Haas, Weeks, and Young. (ECF No. 39.) Court records indicate that

21   the U.S. Marshal mailed defendants Coen and Young a waiver of service of summons on

22   February 28, 2018. (ECF No. 38.) Rule 4(d)(3) of the Federal Rules of Civil Procedure provides

23   that defendant shall file his appearance within sixty days from the date the waiver is mailed.

24   Additionally, defendants filed a response to the complaint on April 27, 2018. (ECF Nos. 41, 42.)

25   Accordingly, plaintiff’s request will be denied.

26   ////

27   ////

28   ////
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 30, 2018 motion default

 2   judgment (ECF No. 39) is denied.

 3   Dated: February 26, 2019

 4

 5

 6
     DLB:12
 7   DLB1/Orders/Prisoner-Civil rights/wash1341.77w

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
